Exhibit 16 WG Joel Wiener, CPA Wiener Goodman & Company, P.C. Certified Public Accountants & Consultants Gerald Goodman, CPA One Industrial Way West Building A Eatontown, NJ 07724 P: (732) 544-8111 F: (732) 544-8788 E-mail: tax@wgpc.net Memberships: PCPS of AICPA American Institute of CPA New Jersey Society of CPA August 20, 2010 Securities and Exchange Commission treet, NE Washington, DC20549 Dear Sirs: We have read Changes in and Disagreements with Accountants and Financial Disclosure in the Registration Statement of Amendment No. 5 to Form S-1 dated August 20, 2010, of PeopleString Corporation and are in agreement with the statements contained in the first, third, fourth and fifth paragraphs.We have no basis to agree or disagree with the other statements of the Company contained therein. We hereby confirm that there were no “reportable events” (as defined in Item 304(a)(1)(v) of Regulation S-K) that occurred within the last fiscal year of PeopleString Corporation. Sincerely, /s/ Wiener, Goodman & Company, P.C. Wiener, Goodman & Company, P.C. cc:PeopleString Corporation
